     Case 1:19-cv-01219-NONE-JLT Document 47 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MARINO ANTONIO HERNANDEZ,                      Case No. 1:19-cv-01219-NONE-JLT (PC)

12                       Plaintiff,                  ORDER DIRECTING PLAINTIFF TO
                                                     FILE A FIRST AMENDED COMPLAINT
13           v.                                      OR NOTIFY THE COURT OF HIS
                                                     DESIRE TO PROCEED ONLY ON
14    J. MARCELO, et al.,                            CLAIMS FOUND COGNIZABLE

15                       Defendants.                 21-DAY DEADLINE

16

17          On March 26, 2021, the Court granted Defendants’ motion to partially dismiss Plaintiff’s

18   complaint. (Doc. 46.) The Court dismissed, with leave to amend, Plaintiff’s official-capacity

19   claims under the Eighth Amendment, the Americans with Disabilities Act (ADA), and the

20   Rehabilitation Act. (Id. at 3.) The Court also dismissed, without leave to amend, Plaintiff’s

21   individual-capacity claims under the ADA and the Rehabilitation Act. (Id.) The Court allowed

22   Plaintiff’s individual-capacity claims under the Eighth Amendment (for deliberate indifference to

23   serious medical needs) to proceed. (Id.)

24          Based on the above, the Court will grant Plaintiff an opportunity to file a first amended

25   complaint curing the deficiencies in his pleading with respect to his official-capacity claims.

26   Alternatively, Plaintiff may file a notice with the Court that he wishes to proceed only on his

27   individual-capacity claims for deliberate indifference to serious medical needs under the Eighth

28   Amendment.
     Case 1:19-cv-01219-NONE-JLT Document 47 Filed 03/29/21 Page 2 of 2


 1          Plaintiff is informed that an amended complaint supersedes the original complaint. Lacey

 2   v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012). Thus, a first amended complaint must be

 3   “complete in itself without reference to the prior or superseded pleading.” Local Rule 220. The

 4   Court provides Plaintiff with an opportunity to amend his complaint to cure the deficiencies

 5   identified herein. However, Plaintiff may not change the nature of this suit by adding unrelated

 6   claims in an amended complaint. Accordingly, the Court ORDERS:

 7             1.   Plaintiff is GRANTED leave to file a first amended complaint;

 8             2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and,

 9             3.   Within 21 days from the date of service of this order, Plaintiff shall file one of the
10                  following items:

11                  a. a first amended complaint curing the deficiencies identified herein and in the

12                     Court’s findings and recommendations signed on October 14, 2020 (Doc. 35),

13                     or

14                  b. a notice that he does not wish to file a first amended complaint and instead

15                     wishes to (1) proceed only on his individual-capacity claims for deliberate

16                     indifference to serious medical needs and (2) dismiss his remaining claims.

17   If Plaintiff fails to comply with this order, the Court will recommend that this action

18   proceed only on the claims found cognizable and that all other claims be dismissed with

19   prejudice.
20
     IT IS SO ORDERED.
21

22      Dated:      March 27, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                       2
